Citation Nr: 1525859	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-47 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right medial meniscus tear, status post arthroscopy, with degenerative joint disease (right knee disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision  in which the RO denied service connection for  right knee disability.  The Veteran filed a notice of disagreement with the RO's decision in June 2010.  The RO issued a statement of the case (SOC) in October 2010, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  

The Board notes that, in addition to the paper claims file, the Veteran has  paperless, electronic file Virtual VA and Veterans Benefits Management System (VBMS) files.  The VBMS file contains a June 2015 Appellant Brief.  The Virtual VA file includes documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Although service medical records reference right knee symptoms, no chronic right knee disability was shown in service or for several years thereafter; there is no competent, credible, and probative evidence indicating that there exists a medical relationship, or nexus, between any such current disability and service; and the only competent, probative opinion evidence to address the etiology of current right knee disability weighs against the claim.  



CONCLUSION OF LAW

The criteria for service connection for right medial meniscus tear, status post arthroscopy, with degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a February 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a right knee disability, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2009 letter meets the VCAA's content and timing of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and the report of a May 2009 VA examination..  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.  

The Board notes, in particular, that the May 2009 VA examination and opinion are adequate for adjudication of the claim for service connection for a right knee disability.  That report of examination documents the examiner's interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinion expressed therein.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that his current right knee disability began during his military service and has continued since that time.  In a March 2009 statement, the Veteran reported stiffness and swelling in his right knee after basic training.  He reported an injury while repelling down a cliff when another person fell on top of him, causing him to crouch down.  He noted swelling in his right knee immediately following that injury and intermittently since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Considering the evidence or record in light of governing legal authority, the Board finds that the claim for service connection must be denied.  

The Veteran's service treatment records include a May 1966 report of medical history completed by the Veteran on which he checked a box indicating that he had a trick or locked knee, and the report of a May 1966 separation examination indicating that the Veteran's right knee swells when twisted the wrong way with no treatment required, no complications, and no sequelae. 

Post-service private treatment records dated in November 2007 note the Veteran's problems with his right knee.  He reported that the knee bothered him progressively that fall.  No specific trauma or injury was identified.  Assessment included right knee pain with patellofemoral arthritis.  An MRI revealed a tear of the posterior horn of medial meniscus of the right knee with cartilage wear of the patellofemoral joint.  In May 2008, the Veteran had a right knee arthroscopy.  

A May 2009 VA examiner noted the Veteran's reports of injuring his right knee while repelling down a cliff.  The Veteran reported his knee had been a problem since that time but that he did not report it in service out of fear of being discharged.  He further noted that after service, he rarely reported knee pain because he was afraid it would affect his ability to gain employment.  The Veteran reported receiving cortisone injections beginning in 2005.  The examiner diagnosed right medial meniscus tear, status post right knee arthroscopy with degenerative joint disease of the medial and lateral compartments and patella.  An x-ray revealed mild to moderate osteoarthritis.  Private treatment records dated in July 2010 note increased symptoms in the Veteran's right knee, to include achiness and swelling.  Impression included right knee pain.  

The above-referenced medical evidence reflects that, although service medical records reference right knee symptoms, no chronic right knee disability was shown in service or for several years thereafter.  Moreover, there is no competent, credible, and probative evidence even suggesting that there exists a medical relationship, or nexus, between the right knee arthritis revealed on any such current disability and service.  

Absent competent evidence indicating that the Veteran had arthritis of the right knee within one year his separation from service,  service connection may not be awarded for arthritis on a presumptive basis.  The Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., nearly 50 years in this case) is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence of a chronic right knee disability at service discharge which has continued to the present day tendsto preponderate against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

Furthermore, on the question of whether there exists a medical nexus between current right knee disability and service, the only actual medical opinion on this point weighs against the claim.  The May 2009 VA examiner opined that it was less than likely that the Veteran's current right knee disability is due to service.  The examiner noted that right knee swelling was noted on the Veteran's separation examination but that there was no other evidence of right knee pain until 2007.  Additionally, during that time, the Veteran reported being very active and able to bike up to twenty miles per day.  The physician further noted that VA treatment records include no reference to right knee problems, despite annual visits since 2000.  Notwithstanding the Veteran's explanation of why his in and post-service records do not document continued knee complaints, the Board points out that record contemporaneous history of the Veteran's activities, and the abject absence of knee complaints, tends to weigh against the credibility of any current assertions of continuity of right knee symptoms since service-consistent with the examiner's ultimate conclusion.   

The Board finds that the May 2009 VA examiner's opinion, which was clearly based on consideration of the Veteran's documented history and assertions, and supported by stated rationale, constitutes probative evidence on the question of medical nexus.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (holding generally that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the weight to be attached to medical opinions is within the province of the Board).  

Significantly, the record includes no contrary, probative medical opinion that actually supports the claim.  In this regard, the July 2010 private physician noted the Veteran's reports of a right knee injury in service and that his separation examination noted right knee swelling.  The physician noted that the Veteran recalled his knee hurting at the time of the injury in service and that he has had some occasional problems ever since.  However, the private physician did not explicitly offer a medical opinion with respect to nexus, and appears to merely reiterate the Veteran's own reported  medical history.  Notably, evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence simply because it recorded by a medical professional.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Likewise, the that the Veteran's own account of the etiology of his disability was recorded in his medical records is not, without more, sufficient to support the claim.  Id.

To the extent the Veteran attempts to assert the existence of a medical nexus between current right knee disability and his military service, such attempt must fail.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current right knee disability is etiologically-related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for right knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that  doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right medial meniscus tear, status post arthroscopy, with degenerative joint disease is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


